DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 14, 15, 16, 17, 23, 24, 25, 26, 27, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 13, of U.S. Patent No. 11172435 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “ claim 1 is similar to claim 1 of the Patent No. 11172435 B2; modifying this claim by adding “non-transitory computer-readable storage media storing processor-executable instructions for execution by the at least one processor” does not change the scope of this claim; furthermore, combining 13, 14, 15, we obtain exactly claim 15 of U.S. Patent No. 11172435 B2; claims 16, 17, 23, 24, 25, we obtain 13; and claims 26, 27, 28, we also obtain claim 15 of the  of U.S. Patent No. 11172435 B2; and also re-arranging or removing such features don’t change the scope of the claims …”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al (Pub. No: US 20200228968 A1) in view of Velev et al (Pub. No: US 20200120589 A1).
Regarding claim 1, Bernardos et al, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices) for comprising: at least one processor ; and a-non-transitory computer-readable storage media coupled to the at least one processor, the non-transitory computer-readable storage media storing processor-executable instructions for execution by the at least one processor (processor 118: the processor is configured to access a non-3rd Generation Partnership Project Access Network, establish a link with a Non-3GPP Interworking Function via the non-3GPP AN, request information from the N3IWF about network slicing capabilities of a 3GPP Radio Access Network; paragraph 0003), the processor-executable instructions comprising instructions for: ascertaining a registration area allocated to a user equipment (a RAN may select a PLMN (AMF) and a Registration Area that may be capable of fulfilling network slicing requests from a WTRU, based on knowledge from the RAN about multiple subscriptions of the WTRU; paragraph 0081), determining (selection of a set of network slice; a WTRU may determine that non-3GPP access may provide one or more network slices that may fit its requirement better; paragraph 0102, 0075, 0077) a slice support area (a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109) included in the registration area (Registration Areas; a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076), and transmitting (transmit a message ;the WTRUs 102a, 102b, 102c, 102d, any of which may be referred to as a “station” and may be configured to transmit and receive wireless signals and may include a user equipment, a mobile station, a fixed or mobile subscriber unit, a subscription-based unit, a cellular telephone, a personal digital assistant, a smartphone ; in addition, the base station 114a and the base station 114b may be configured to transmit and receive wireless signals on one or more carrier frequencies, which may be referred to as a cell ; paragraph 0014, 0016), to the UE (transmit a message: a message may comprise information that may relate to a network slicing capability of a non-3GPP access network and an N3IWF IP Address ; paragraph 0101), respective slice support information (note that a network may permit a WTRU (UE) to discover slices that may be supported by the network; network slicing may be used by the AMF 182a, 182b in order to customize CN support for WTRUs 102a, 102b, 102c based on the types of services being utilized WTRUs 102a, 102b, 102c; paragraph 0068, 0060, 0067) for the determined slice support area (the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing, selecting a particular SMF 183a, 183b, management of the registration area; paragraph 0059-0060), the respective slice support information (network slicing may be used by the AMF 182a, 182b in order to customize CN support for WTRUs 102a, 102b, 102c based on the types of services being utilized WTRUs 102a, 102b, 102c; paragraph 0068, 0060, 0067) indicating a network slice (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068) supported by the determined slice support area (support of network slicing; Registration Areas (a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076) and/or a network slice not supported by the determined slice support area (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068).
However, Bernardos et al, does not specifically teach that the determined slice support area comprises a cell, and wherein each cell of the determined slice support area supports the same network slices.
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs and the subscribed S-NSSAIs (paragraph 0076, 0086, 0093). Furthermore, the UE 205 sends a NAS Registration Request message and receives a NAS Registration Accept message. In addition, the processor 405 identifies the second set of parameters to be used by the remote unit in the mobile communication network by sending a query to a network slice selection function in response to receiving a registration request from the remote unit. The processor 405 may receive, from the NSSF, a mapping of network slice selection parameters to network slice instances (paragraph 0076. 0085, 0088). Note that the topological area can be expressed in means of Tracking Area or list of Tracking Areas, or cell or list of cells. A TAI list comprises the TAI of each Tracking Area comprised in the registration area (paragraph 0044, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Velev to the system of Bernardos and in order to provide a user equipment registration method for network slice selection, which is adapted to a network controller having an access and mobility management function.
Regarding claim 2, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), the processor-executable instructions further comprising instructions for: allocating the registration area (a Registration Area that may be capable of fulfilling network slicing requests from a WTRU, based on knowledge from the RAN about multiple subscriptions of the WTRU; paragraph 0081) to the UE, and transmitting, to the UE, additional slice support information for multiple additional slice support areas of the registration area (an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0106-0109). 
	Regarding claim 4 Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein the instructions for transmitting, to the UE, the respective slice support information for the determined slice support area are instructions for transmitting the respective slice support information for the determined slice support area in a Non-Access Stratum message over a signaling interface (selecting a particular SMF 183a, 183b, management of the registration area, termination of NAS signaling, mobility management) defined between the communication apparatus and the UE (paragraph 0016, 0076).
	Regarding claim 5, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein the instructions for transmitting, to the UE, the respective slice support information for the determined slice support area are instructions for transmitting the respective slice support information for the determined slice support area to the UE during a procedure of registration of the UE with the communication network (a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109). 
	Regarding claim 6, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein the instructions for transmitting, to the UE, the respective slice support information for the determined slice support area are instructions for transmitting the respective slice support information for the determined slice support area to the UE during a UE configuration update procedure (AMF that may be contacted in a registration procedure, which may lead to a change in AMF. A (network may provide inter-working or coordination between cellular network and other RATs ; paragraph 0076, 0080).
	Regarding claim 7, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein each respective network slice supported by the determined slice support area is identified by a respective Single Network Slice Selection Assistance information (S-NSSAI), and wherein the respective slice support information for the determined slice support area comprises the S-NSSAI of the network slice supported by the determined slice support area and/or the S-NSSAI of the network slice not supported by the determined slice support area (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068).
	Regarding claim 8, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein each respective slice support area of a plurality of slice support areas included in the registration area is a respective Tracking Area (TA) and is identified by a respective Tracking Area Identity (TAI), wherein a TAI list comprises the respective TAI of each respective TA in the registration area, and the processor-executable instructions further comprising instructions for: associating, with each respective TAI in the TAI list, a respective S-NSSAI list comprising the S-NSSAI of a network slice supported or not supported by the TA identified by the respective TAI (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068), and transmitting, to the UE, the TAI list and the respective S-NSSAI list associated with each TAI of the TAI list (transmit to the UE, the TAI list and the respective S-NSSAI list associated with each TAI of the TAI list ; a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109).
	Regarding claim 9, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), the processor-executable instructions further comprising instructions for: allocating the registration area to the UE for the registration of the UE with the communication network, and transmitting, to the UE, slice support information for a slice support area that is not comprised in the registration area and/or slice support information for a slice support area that is neighboring a slice support area of the registration area (Registration Areas; a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076).
	Regarding claim 10, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), the processor-executable instructions further comprising instructions for: selecting, for the registration of the UE with the communication network, the determined slice support area, wherein the determined support area is selected based on a state and/or a profile and/or a capability of the UE (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068).
	Regarding claim 11, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), the processor-executable instructions further comprising instructions for: selecting the network slice supported by the determined slice support area based on a state and/or a profile and/or a capability of the UE and/or slice use information, wherein the slice use information indicates a network slice that can be used by the UE or a network slice that the UE is allowed to use selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068). 
	 Regarding claim 12, Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein the communication apparatus implements an Access and Mobility Management function (the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing, selecting a particular SMF 183a, 183b, management of the registration area; paragraph 0059-0060).
	 Regarding claim 13, Bernardos et al, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices) comprising: at least one processor; and non-transitory computer-readable storage media coupled to the at least one processor, the non-transitory computer-readable storage media storing processor- executable instructions for execution by the at least one processor (processor 118: the processor is configured to access a non-3rd Generation Partnership Project Access Network, establish a link with a Non-3GPP Interworking Function via the non-3GPP AN, request information from the N3IWF about network slicing capabilities of a 3GPP Radio Access Network; paragraph 0003), the processor- executable instructions comprising instructions for: receiving (receive a message ; the WTRUs 102a, 102b, 102c, 102d, any of which may be referred to as a “station” and may be configured to transmit and receive wireless signals and may include a user equipment, a mobile station, a fixed or mobile subscriber unit, a subscription-based unit, a cellular telephone, a personal digital assistant, a smartphone ; in addition, the base station 114a and the base station 114b may be configured to transmit and receive wireless signals on one or more carrier frequencies, which may be referred to as a cell ; paragraph 0014, 0016), from a communication network: slice support information (the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing, selecting a particular SMF 183a, 183b, management of the registration area; paragraph 0059-0060) for a slice support area (support of network slicing; Registration Areas (a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076) of the included in a registration area allocated by the communication network (selecting a particular SMF 183a, 183b, management of the registration area, termination of NAS signaling, mobility management), the slice support information (note that a network may permit a WTRU (UE) to discover slices that may be supported by the network; network slicing may be used by the AMF 182a, 182b in order to customize CN support for WTRUs 102a, 102b, 102c based on the types of services being utilized WTRUs 102a, 102b, 102c; paragraph 0068, 0060, 0067) indicating a network slice supported (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068) by the slice support area (registration areas; support of network slicing; NSSAI may be registration area specific; paragraph 0076). 
However, Bernardos et al, does not specifically teach that the slice support information indicating a network slice supported by the slice support area and/or a network slice not supported by the slice support area.  
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs and the subscribed S-NSSAIs (paragraph 0076, 0086, 0093). Furthermore, the UE 205 sends a NAS Registration Request message and receives a NAS Registration Accept message. In addition, the processor 405 identifies the second set of parameters to be used by the remote unit in the mobile communication network by sending a query to a network slice selection function in response to receiving a registration request from the remote unit. The processor 405 may receive, from the NSSF, a mapping of network slice selection parameters to network slice instances (paragraph 0076. 0085, 0088). Note that the topological area can be expressed in means of Tracking Area or list of Tracking Areas, or cell or list of cells. A TAI list comprises the TAI of each Tracking Area comprised in the registration area (paragraph 0044, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Velev to the system of Bernardos and in order to provide a user equipment registration method for network slice selection, which is adapted to a network controller having an access and mobility management function.
Regarding claim 14,  Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein the processor- executable instructions further comprising instructions for: receiving, from the communication network: additional slice support information for an additional slice support area included in the registration area, and registration area information that identifies the slice support area and the additional slice support area (an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0106-0109).
  Regarding claim 15,  Bernardos et al as modified, discloses a communication apparatus (fig. 1D, fig. 2; network slicing advertisement about network slices), wherein the processor- executable instructions further comprise instructions for: transmitting a service request to the communication network for a service corresponding to a network slice indicated by the slice support information for the slice support area (network slicing may be used by the AMF 182a, 182b in order to customize CN support for WTRUs 102a, 102b, 102c based on the types of services being utilized WTRUs 102a, 102b, 102c; paragraph 0068, 0060, 0067).
	 Regarding claim 16, Bernardos et al, discloses a method (fig. 1D, fig. 2), comprising: receiving (receive a message ; the WTRUs 102a, 102b, 102c, 102d, any of which may be referred to as a “station” and may be configured to transmit and receive wireless signals and may include a user equipment, a mobile station, a fixed or mobile subscriber unit, a subscription-based unit, a cellular telephone, a personal digital assistant, a smartphone ; in addition, the base station 114a and the base station 114b may be configured to transmit and receive wireless signals on one or more carrier frequencies, which may be referred to as a cell ; paragraph 0014, 0016), from a communication network: slice support information (the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing, selecting a particular SMF 183a, 183b, management of the registration area; paragraph 0059-0060) for a given slice support area included in a registration area allocated by the communication network (selecting a particular SMF 183a, 183b, management of the registration area, termination of NAS signaling, mobility management), to a user equipment, the slice support information (note that a network may permit a WTRU (UE) to discover slices that may be supported by the network; network slicing may be used by the AMF 182a, 182b in order to customize CN support for WTRUs 102a, 102b, 102c based on the types of services being utilized WTRUs 102a, 102b, 102c; paragraph 0068, 0060, 0067) indicating a network slice supported by the given slice support area (registration areas; support of network slicing; NSSAI may be registration area specific; paragraph 0076), additional slice support information for multiple additional slice support areas included in the registration area (the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing, selecting a particular SMF 183a, 183b, management of the registration area; paragraph 0059-0060), and registration area information (a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076) that identifies the at least one given slice support area (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068) and the multiple additional slice support areas included in the registration area (a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109). 
However, Bernardos et al, does not specifically teach that each slice support area included in the registration area comprises at least one cell, and wherein each cell of each respective slice support area included in the registration area supports the same network slices.
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs and the subscribed S-NSSAIs (paragraph 0076, 0086, 0093). Furthermore, the UE 205 sends a NAS Registration Request message and receives a NAS Registration Accept message. In addition, the processor 405 identifies the second set of parameters to be used by the remote unit in the mobile communication network by sending a query to a network slice selection function in response to receiving a registration request from the remote unit. The processor 405 may receive, from the NSSF, a mapping of network slice selection parameters to network slice instances (paragraph 0076. 0085, 0088). Note that the topological area can be expressed in means of Tracking Area or list of Tracking Areas, or cell or list of cells. A TAI list comprises the TAI of each Tracking Area comprised in the registration area (paragraph 0044, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Velev to the system of Bernardos and in order to provide a user equipment registration method for network slice selection, which is adapted to a network controller having an access and mobility management function.
Regarding claim 17, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),
 wherein the registration area is allocated to the UE in response to receiving a registration request sent by the UE, wherein the slice support information for the given slice support area and the registration area information are received via a registration accept message to the UE, and wherein the registration accept message indicates that the registration request has been accepted by the communication network (a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109).
Regarding claim 18, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2), 
wherein the slice support information for the given slice support area is transmitted in a Non-Access Stratum message over a signaling interface defined between a communication apparatus and the UE (paragraph 0016, 0076).
Regarding claim 19, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),
 wherein the slice support information for the given slice support area is transmitted during a procedure of registration of the UE with the communication network (AMF that may be contacted in a registration procedure, which may lead to a change in AMF. A (network may provide inter-working or coordination between cellular network and other RATs ; paragraph 0076, 0080).
Regarding claim 20, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),
 wherein the slice support information for the given slice support area is transmitted during a UE configuration update procedure (AMF that may be contacted in a registration procedure, which may lead to a change in AMF. A (network may provide inter-working or coordination between cellular network and other RATs ; paragraph 0076, 0080).
Regarding claim 21, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),
 wherein each respective network slice supported by the given slice support area is identified by a respective Single Network Slice Selection Assistance information (S-NSSAI), and wherein the slice support information for the given slice support area comprises the S-NSSAI of the network slice supported by the given slice support area and/or the S-NSSAI of the network slice not supported by the given slice support area (a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109).
Regarding claim 22, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2), wherein the given slice support area and the multiple additional slice support areas included in the registration area are respective Tracking Areas (TAs) and are identified by respective Tracking Area Identities (TAIs), wherein a TAI list comprises the respective TAI of each respective TA in the registration area, and wherein each respective TAI in the TAI list is associated with a respective S-NSSAI list comprising an S-NSSAI of a network slice supported or not supported by the respective TA identified by the respective TAI (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068), the method further comprising: receiving the TAI list and the respective S-NSSAI list associated with each TAI of the TAI list (transmit to the UE, the TAI list and the respective S-NSSAI list associated with each TAI of the TAI list ; a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109).
Regarding claim 23, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),
 further comprising receiving, from the communication network, slice support information for a slice support area that is not comprised in the registration area and/or slice support information for a slice support area that is neighboring a slice support area of the registration area (Registration Areas; a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076).
	Regarding claim 24, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),
 wherein the given slice support area is selected based on a state and/or a profile and/or a capability of the UE (a RAN may select a PLMN (AMF) and a Registration Area that may be capable of fulfilling network slicing requests from a WTRU, based on knowledge from the RAN about multiple subscriptions of the WTRU; paragraph 0081).
	Regarding claim 25, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2), wherein the network slice supported by the given slice support area is selected based on a state and/or a profile and/or a capability of the UE and/or slice use information, wherein the slice use information indicates a network slice that can be used by the UE or a network slice that the UE is allowed to use (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068). 
Regarding claim 26, Bernardos et al discloses a method (fig. 1D, fig. 2), comprising: receiving (receive a message ; the WTRUs 102a, 102b, 102c, 102d, any of which may be referred to as a “station” and may be configured to transmit and receive wireless signals and may include a user equipment, a mobile station, a fixed or mobile subscriber unit, a subscription-based unit, a cellular telephone, a personal digital assistant, a smartphone ; in addition, the base station 114a and the base station 114b may be configured to transmit and receive wireless signals on one or more carrier frequencies, which may be referred to as a cell ; paragraph 0014, 0016), from a communication network, slice support information (the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing, selecting a particular SMF 183a, 183b, management of the registration area; paragraph 0059-0060) for a slice support area included in a registration area allocated by the communication network (selecting a particular SMF 183a, 183b, management of the registration area, termination of NAS signaling, mobility management), the slice support information indicating a network slice (note that a network may permit a WTRU (UE) to discover slices that may be supported by the network; network slicing may be used by the AMF 182a, 182b in order to customize CN support for WTRUs 102a, 102b, 102c based on the types of services being utilized WTRUs 102a, 102b, 102c; paragraph 0068, 0060, 0067) supported by the slice support area (registration areas; support of network slicing; NSSAI may be registration area specific; paragraph 0076).
However, Bernardos et al, does not specifically teach that the slice support information indicating a network slice supported by the slice support area and/or a network slice not supported by the slice support area. 
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs and the subscribed S-NSSAIs (paragraph 0076, 0086, 0093). Furthermore, the UE 205 sends a NAS Registration Request message and receives a NAS Registration Accept message. In addition, the processor 405 identifies the second set of parameters to be used by the remote unit in the mobile communication network by sending a query to a network slice selection function in response to receiving a registration request from the remote unit. The processor 405 may receive, from the NSSF, a mapping of network slice selection parameters to network slice instances (paragraph 0076. 0085, 0088). Note that the topological area can be expressed in means of Tracking Area or list of Tracking Areas, or cell or list of cells. A TAI list comprises the TAI of each Tracking Area comprised in the registration area (paragraph 0044, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Velev to the system of Bernardos and in order to provide a user equipment registration method for network slice selection, which is adapted to a network controller having an access and mobility management function.
Regarding claim 27, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2), further comprising: receiving, from the communication network: additional slice support information for an additional slice support area (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068) included in the registration area, and registration area information that identifies the slice support area and the additional slice support area (an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068; registration areas; support of network slicing; NSSAI may be registration area specific; paragraph 0076).
Regarding claim 28, Bernardos et al as modified, discloses a method (fig. 1D, fig. 2),  further comprising: transmitting a service request to the communication network for a service corresponding to a network slice indicated by the slice support information for the slice support area (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641